I concur in the conclusions reached by the learned Vice Chief Justice, but I do not concur in all the reasoning therein contained.
The trial court properly sustained the demurrer on the ground of misjoinder of causes of action. It was also correct in sustaining the demurrer on the ground that the petition failed to state a cause of action in favor of the plaintiffs and against the defendant, in that the petition did not plead the statute of Arkansas on which plaintiffs relied to recover from the defendant. The said statute is not in the record, therefore it is not before this court to construe whether it is penal or remedial.